Case 1:21-cv-10378-NMG Document1 Filed 03/05/21 Page1of5

Pro Se I (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
District of

Division

Case No. / 6 4 -2019 - O(IIEP

() / i CO 7 W/ A ugh (to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.

)

)

)

)
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) LI Yes [Jno

)

)

)

)

)

please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Sore oF 67 Nip PFO

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page )
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
Name

needed.
hr OF c7 ATBIE Det 7

City and County LALA (7- OC

State and Zip Code OCnmne@l7/ Cy F OSG los

Telephone Number pe 0 SK Y ~ Y9 Us

E-mail Address Anzton 7 Lewie -S TAZ: LT, UL

 
 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page | of 5
20f5
/- AG,
WW ae OFFICE AP “SI

nn wi) 1s fryer Cyn 1 Jeced U/l 7 We fy
sommer ng Moll Sch Apklhys

AN The DYN bed? 9

|/4/2/ WAS Do / /asfa/
Also ¢ HAnw ADA Ly

A) Hl) L TUS 7 WAIz7
Tuszice ON Pevalanxe
Ao Efi )ifecrl Shol) x4

N\ wikhel Ye tor Gerad
proMore) fol L709 CoNPbm
ue Thy on 9 ane!
a

Case 1:21-cv-10378-NMG Document 1 Filed 03/05/21 Page 3 of 5

Pro st (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What ig the basis for federal court jurisdiction? (check all that apply)
rete question | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. - 7 / Z ST se U Sf x
IoD - bof lol
ALZZAL( AION

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) 7 is a citizen of the

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ; 3

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2, The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Pro Se I (Rev. 12/16) Complaint for a Civil Case

Il.

IV.

Case 1:21-cv-10378-NMG Document1 Filed 03/05/21 Page 4of5

b. If the defendant is a corporation
The defendant, (name) a4 7 7s 7 a , is incorporated under

the laws of the State of (name) C Om CO 7OCOFZ , and has its
principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain Sy of each claim ina yf), paragraph. Attach additional pages if needed. 3)

ciel) & Comslaaz The AGH

«< ReTHATM Ayo
pi ge nf fin Prater: tN. SeAz ALON

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or of

punitive money damages. A V VA i Li 4 0 JS Alt 25> pe iy
MoNe¥Y 5G.008

Relief

Page 4 of 5
Case 1:21-cv-10378-NMG Document 1 Filed 03/05/21 Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. ] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Ya f fal FO dy

 

 

Signature of Plaintiff

Printed Name of Plaintiff i ’ / / LCT Lt 1/, Ay OF J 7d, L
CIA HC TT }

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
